Name: Commission Regulation (EEC) No 542/90 of 1 March 1990 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: chemistry;  tariff policy
 Date Published: nan

 3.3.1990 EN Official Journal of the European Communities L 56/5 COMMISSION REGULATION (EEC) No 542/90 of 1 March 1990 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Regulation (EEC) No 323/90 (2), and in particular Article 9 thereof, Whereas, in order to ensure uniform application of the combined nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No: 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified within the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified in the combined nomenclature within the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 1990. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7.9; 1987, p. 1. (2) OJ No L 36, 8. 2. 1990, p. 7. ANNEX Description CN code Reasons (1) (2) (3) 1. Aqueous emulsion based on carnauba wax used as a release agent on sheets of plastic and similar materials 3823 90 98 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and the texts of CN codes 3823, 3823 90 and 3823 90 98. This product does not have the characteristics of goods falling within CN codes 3405 and 3809 2. Chloroprene (clorobutadiene) rubber in one of the forms mentioned in Note 3 (b) to Chapter 40 containing very small amounts of talc. This is added to the surface as an anti-tacking agent 4002 49 00 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and of Note 5 (b) (1) to Chapter 40, and by the texts of CN codes 4002 and 4002 49 00